{¶ 9} I agree with the majority that we are not presented with a final, appealable order in this case. I write separately, however, as I respectfully disagree that these cases were effectively consolidated in the trial court. The majority opinion refers to an April 7, 2008 order that consolidates both cases. However, this order appears in neither case's docket, and in any event, the appealed order, which contains two separate case numbers, begins with the trial court declaring that "[t]hese two cases have not been consolidated." To the *Page 638 
extent that an order in April consolidated the cases, this order entered subsequently in June revokes that determination.
 {¶ 10} Therefore, in my view, this court is presented with two different orders involving two separate cases in the trial court. That is, one order denying relief under Civ. R. 12(B)(6), and one order granting relief under Civ. R. 60(B).
 {¶ 11} As the majority notes, the denial of relief under Civ. R. 12(B)(6) is not a final, appealable order.State Auto. Mut. Ins. Co. v. Titanium Metals Corp.,108 Ohio St. 3d 540, 2006-Ohio-1713, 844 N.E.2d 1199, ¶ 8. Therefore, this court is without jurisdiction to consider the denial of a motion to dismiss under Civ. R. 12(B)(6).
 {¶ 12} The remaining order granted relief under Civ. R. 60(B). Ordinarily, when a trial court grants relief under Civ. R. 60(B), the relief constitutes a final, appealable order. R.C. 2505.02(B)(3). However, where the order vacates a judgment, which itself is not a final judgment, the order is not a final, appealable order. Jarrett v. Dayton OsteopathicHosp., Inc. (1985), 20 Ohio St. 3d 77, 20 OBR 407,486 N.E.2d 99, syllabus. Accord, Fifth Third Bank v. Rose, Gallia App. Nos. 07CA8 and 07CA9, 2008-Ohio-3919,2008 WL 2955586, ¶ 12 ("Civ. R. 60(B) is not the proper procedural device a party should employ when seeking relief from a non-final order").
 {¶ 13} The default judgment entered earlier in the Civ. R. 60(B) case only resolved MBC's claims vis-à-vis Chase. There remained other parties and other claims in the case. Under Civ. R. 54(B), a court can issue an order that adjudicates "fewer than all the claims or rights and liabilities of fewer than all the parties" but this order "shall not terminate the action as to any of the claims or parties * * * before the entry of judgment adjudicating all the claims and the rights and liabilities of all the parties." In order for this order to be a final, appealable order, there must be a subsequent entry of judgment adjudicating all the claims and the rights and liabilities of all the parties. Here, after the entry of default judgment, MBC filed a notice of dismissal, which under Civ. R. 41(A)(1)(a) operated to dismiss the "matter" without prejudice. Civ. R. 41(A)(1) ("Unless otherwise stated in the notice of dismissal or stipulation, the dismissal is without prejudice"). A voluntary dismissal under Civ. R. 41(A)(1)(a) is not an adjudication on the merits. Hensley v. Henry
(1980), 61 Ohio St. 2d 277, 15 O.O.3d 283, 400 N.E.2d 1352, syllabus. And, therefore, under Civ. R. 54(B), this voluntary dismissal does not act as the "entry of judgment" necessary to make the previous entry of default judgment a final, appealable order.
 {¶ 14} Therefore, the default judgment entered never ripened into a final, appealable order because MBC voluntarily dismissed the matter without prejudice. And any order reconsidering that default judgment could not itself be a final, appealable order. *Page 639 
 {¶ 15} Consequently, this court is without jurisdiction in this matter, as neither order appealed is a final, appealable order.
 {¶ 16} Accordingly, I concur in judgment only.